LACOMBF, Circuit Judge.
[1] Relator was excluded-.upon a finding of the board of special inquiry that lie is liable to become a public charge. The record shows that he came here alone; his passage being paid by his parents in Russia. Upon arrival he had $20. lie has two brothers, who are employed here, one earning $25, the other $15, a week, who offer to take care of him; but neither is under any legal obligation to support him. The three examining surgeons certify that they found him “to be afflicted with lack of physical development for the age he claimed to be, sixteen, which affects his ability to earn a living.” Upon this certificate and their own observations of the alien, who was examined before them, the board reached the conclusion above indicated. Such conclusion is final. This court has no jurisdiction to review or modify it. See opinions filed to-day in Cases of Aronowicz, 204 Fed. 844, and Goncaloes, 204 Fed. 846.
[2] An affidavit has been submitted made by a responsible person in business here, who is a cousin of the relator, and who offers to enter into a legal obligation, with sufficient sureties, that relator will not become a public charge. Such an offer, however, is not one that *848the court can consider. Its acceptance is discretionary with the Secretary of Labor. Section 26, Immigration Act.
' The writ is dismissed, and relator remanded to the immigration authorities.